        Case: 3:21-cv-00187-wmc Document #: 3 Filed: 03/17/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 ARMECCO FLEMINO,

         Plaintiff,                                                        ORDER
 v.
                                                                  Case No. 21-cv-187-wmc
 EAU CLAIRE COUNTY JAIL,

         Defendant.


       Plaintiff Armecco Flemino has filed a proposed civil complaint and requested leave to

proceed without prepaying the filing fee. To evaluate plaintiff’s request to proceed without

prepayment of the filing fee, I must review a certified copy of plaintiff’s inmate trust fund

account statement (or institutional equivalent) for the six-month period immediately preceding

the filing of the complaint. 28 U.S.C. § 1915(a)(2).

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than April 7, 2021. If I find that plaintiff is indigent, I will calculate an initial partial

payment amount that must be paid before the court can screen the merits of the complaint

under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the balance of the

filing fee in installments.




                                              ORDER

       IT IS ORDERED that plaintiff Armecco Flemino may have until April 7, 2021 to

submit a trust fund account statement for the period beginning approximately September 17,

2020 and ending approximately March 17, 2021. If, by April 7, 2021, plaintiff fails to respond
        Case: 3:21-cv-00187-wmc Document #: 3 Filed: 03/17/21 Page 2 of 2




to this order, I will assume that plaintiff wishes to withdraw this action voluntarily. In that

event, the case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 17th day of March, 2021.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
